      Case 3:21-cv-01635-G Document 1 Filed 07/14/21                     Page 1 of 9 PageID 1


                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

LUQUARIES FRAZIER                                      )
                                                       )   COMPLAINT
                         Plaintiff,                    )
v.                                                     )   Case No.: 3:21-cv-1635
                                                       )
CREDIT MANAGEMENT, LP                                  )   JURY TRIAL DEMANDED
                                                       )
                                                       )
                         Defendant.                    )

                                COMPLAINT AND JURY DEMAND

        COMES NOW, Plaintiff Luquaries Frazier, by and through the undersigned counsel, and for

her Complaint against Defendant, Credit Management, LP (“CM”) under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), states as follows:

                                      JURISDICTION AND VENUE

        1.       This court has jurisdiction of the federal claim under 15 U.S.C. § 1692k(d).

        2.       Venue is proper because the acts and transactions occurred here, Plaintiff resides here,

and Defendant transacts business here.

        3.       Under 28 U.S. Code § 1391(b)(2) a civil action may be brought in a judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred.

        4.       Under 28 U.S. Code § 1391(d) when a defendant that is a corporation is subject to

personal jurisdiction at the time an action is commenced, such corporation shall be deemed to reside

in any district in that State within which its contacts would be sufficient to subject it to personal

jurisdiction if that district were a separate state.

        5.       Plaintiff resides in the city of Dallas, a part of Dallas County, Texas, 75243.




                                                       1
      Case 3:21-cv-01635-G Document 1 Filed 07/14/21                      Page 2 of 9 PageID 2


        6.      The acts that occurred giving rise to this complaint occurred while Plaintiff was in the

city of De Soto, a part of Dallas County, Texas 75243, making Dallas a proper venue under 28 U.S.

Code § 1391(b)(2).

        7.      Defendant, a Nevada corporation headquartered in Plano, Texas practices as a debt

collector throughout the country, including Texas.

        8.      Defendant attempts to collect alleged debts throughout the state of Texas, including

in Dallas city and Dallas county.

        9.      Defendant is registered with the Secretary of State of Texas and has a registered agent

in the state.

        10.     Defendant has actual knowledge of where Plaintiff resided, and by attempting to

collect from Plaintiff, purposefully availed itself to the jurisdiction in which Plaintiff resided.

        11.     Defendant has sufficient minimum contacts with this venue as the alleged injuries

caused to Plaintiff were caused while Plaintiff was in Dallas city and Dallas county and Defendant

attempts to collect alleged debts throughout the state of Texas.

        12.      As Defendant knowingly attempted to collect on a debt allegedly incurred in Dallas,

Texas and thus has sufficient minimum contacts with this venue is additionally proper under 28 U.S.

Code § 1391(b)(1).

                                              STANDING

        13.     Plaintiff has a congressionally defined right to receive all communications from a debt

collector free from any misrepresentations and false threats.

        14.     Plaintiff has thus suffered an injury as a result of Defendant’s conduct, giving rise to

standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1544 (2016), quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress has the power to define injuries and

articulate chains of causation that will give rise to a case or controversy where none existed before.);



                                                     2
     Case 3:21-cv-01635-G Document 1 Filed 07/14/21                       Page 3 of 9 PageID 3


Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir. 1990) (“Congress can create new substantive

rights, such as a right to be free from misrepresentations, and if that right is invaded the holder of the

right can sue without running afoul of Article III, even if he incurs no other injury[.]”).

        15.     “Without the protections of the FDCPA, Congress determined, the ‘[e]xisting laws

and procedures for redressing these injuries are inadequate to protect consumers.’” Lane v. Bayview

Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016)(quoting 15

U.S.C. § 1692(b)). Thus, a failure to honor a consumer’s right under the FDCPA constitutes an injury

in fact for Article III standing. See id. at *3 (holding that a consumer “has alleged a sufficiently

concrete injury because he alleges that [Defendant] denied him the right to information due to him

under the FDCPA.”); see also Church v. Accretive Health, Inc., No. 15-15708, 2016 WL 3611543, at

*3 (11th Cir. July 6, 2016) (holding that consumer’s § 1692g claim was sufficiently concrete to satisfy

injury-in-fact requirement).

        16.     “[E]ven though actual monetary harm is a sufficient condition to show concrete harm,

it is not a necessary condition.” Lane, 2016 WL 3671467 at *4.

                                                PARTIES

        17.     Plaintiff, Luquaries Frazier, (hereafter “Plaintiff”), is a natural person currently residing

in the State of Texas.

        18.     Plaintiff is a “consumer” within the meaning of the Fair Debt Collection Practices Act.

        19.     Defendant, CM, is a Nevada corporation with its principal offices at 6080 Tennyson

Parkway, Suite 100, Plano, Texas 75024.

        20.     Defendant is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.

        21.     Defendant regularly collects or attempts to collect defaulted consumer debts due or

asserted to be due another, and is a “debt collector” as defined in 15 U.S.C. § 1692a(6) of the FDCPA.



                                                     3
      Case 3:21-cv-01635-G Document 1 Filed 07/14/21                      Page 4 of 9 PageID 4


                                      FACTUAL ALLEGATIONS

        22.       Plaintiff is a natural person allegedly obligated to pay a debt asserted to be owed to a

creditor other than Defendant.

        23.       On a date better known by Defendant, Defendant began to attempt collection

activities on Plaintiff’s alleged debt.

        24.       On or about July 16, 2020, Plaintiff had a telephone conversation with Defendant

regarding an alleged debt allegedly owed by Plaintiff.

        25.       The debt was said to be allegedly owed for a personal telephone, and therefore would

only have been used for personal or family purposes.

        26.       The alleged debt was primarily for personal, family or household purposes and is

therefore a “debt” as defined by 15 U.S.C. § 1692a(5).

        27.       The telephone call is a “communication” as defined by 15 U.S.C. § 1692a(2).

        28.       During the telephone call, Plaintiff stated she already paid the alleged debt.

        29.       Defendant should have accepted the dispute at that point and ended the call.

        30.       Instead, Defendant’s representative told Plaintiff that she was required to submit a

dispute online.

        31.       It is well settled that § 1692 does not impose a writing requirement on a consumer.

See, Register v. Reiner, Reiner & Bendett, P.C., 488 F.Supp.2d 143 (D.Conn. 2007), Jerman v. Carlisle,

McNellie, Rini, Kramer & Ulrich, 464 F.Supp.2d 720 (N.D. Ohio 2006), Baez v. Wagner & Hunt,

P.A., 442 F.Supp.2d 1273 (S.D.Fla. 2006), Turner v. Henandoah Legal Group, P.C., No. 3:06CV045,

2006 WL 1685698 (E.D. Va. 2006), Vega v. Credit Bureau Enters, No. CIVA02CV1550, 2005 WL

711657 (E.D.N.Y. Mar. 29, 2005), Nasca v. GC Servs. Ltd. P'ship, No 01CIV10127, 2002 WL

31040647 (S.D.N.Y. Sept. 12, 2002), In re Risk Mgmt. Alternatives, Inc., Fair Debt Collection

Practices Act Litig., 208 F.R.D. 493 (S.D.N.Y. June 14, 2002), Sambor v. Omnia Credit Servs., Inc.,



                                                     4
     Case 3:21-cv-01635-G Document 1 Filed 07/14/21                     Page 5 of 9 PageID 5


183 F.Supp.2d 1234 (D.Haw. 2002), Sanchez v. Robert E. Weiss, Inc., 173 F.Supp.2d 1029 (N.D. Cal.

2001), Castro v. ARS Nat'l Servs., Inc., No. 99 CIV. 4596, 2000 WL 264310 (S.D.N.Y. Mar. 8, 2000),

Ong v. Am. Collections Enter, No. 98-CV-5117, 1999 WL 51816 (E.D.N.Y. Jan. 15, 1999), Reed v.

Smith, Smith & Smith, No. Civ. A. 93-956, 1995 WL 907764 (M.D.La. Feb. 8, 1995), Harvey v. United

Adjusters, 509 F.Supp.1218 (D.Or. 1981), Semper v. JBC Legal Group, 2005 WL 2172377 (W.D.

Wash. Sept. 6, 2005). (Collector’s must communicate that a debt is disputed. Matter of Sommersdorf.,

139 B.R. 700, 701 (Bankr. S.D. Ohio 1991); Ditty v. CheckRite, Ltd., 973 F.Supp. 1320, 1331 D.Utah

1997). (A consumer is entitled to dispute a debt orally and need not seek validation to overcome the

debt collector’s assumption of validity.), See, Rosado v. Taylor, 324 F. Supp. 2d 917 (N.D. Ind. 2004).

(The collection attorney violated § 1692g(a)(3) by requiring that disputes be in writing to prevent the

collector from considering the debt valid. The court noted that oral disputes overcome the assumption

of validity and impose a requirement under § 1692e(8) that the debt collector report the dispute if

reporting the debt to third parties. Sambor v. Omnia Credit Servs., 183 F. Supp. 2d 1234 (D. Haw.

2002), Mendez v. M.R.S. Assoc., 2004 WL 1745779 *2 (N.D. Ill. Aug. 3, 2004).

        32.     In order to effectuate a dispute, all a consumer has to do is simply state that he or she

is disputing.

        33.     Defendant attempted to create extra hurdles for Plaintiff and attempted to dissuade

her from disputing an account she clearly did not feel that she owed.

        34.     Defendant knew, or should have known, that the above statements were false,

misleading, and harassing in nature.

        35.     Upon information and belief, Defendant knew Plaintiff had already done all that was

required to dispute the alleged debt, yet intentionally told her she must include additional steps to

coerce her into foregoing her dispute.




                                                   5
     Case 3:21-cv-01635-G Document 1 Filed 07/14/21                       Page 6 of 9 PageID 6


          36.   All of Defendant’s actions complained of herein occurred within one year of the date

of this Complaint.

          37.   Defendant’s conduct has caused Plaintiff to suffer damages including but not limited

to the loss of time incurred by Plaintiff as well as attorneys’ fees paid for advice regarding her situation.

          38.   Congress has found that “[a]busive debt collection practices contribute to the number

of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.” 15 U.S.C. § 1692(a).

          39.   Here, Plaintiff has suffered an injury-in-fact in at least one of the manners

contemplated by Congress when it passed the FDCPA because of Defendant’s conduct.

          40.   Plaintiff’s injury-in-fact is fairly traceable to the challenged representations of

Defendants.

          41.   Plaintiff’s injury-in-fact is likely to be redressed by a favorable decision in this Court.

          42.   Defendant’s collection communications are to be interpreted under the “least

sophisticated consumer” standard. See, Goswami v. Am. Collections Enter., Inc., 377 F.3d 488, 495

(5th Cir. 2004); Taylor v. Perrin, Landry, deLaunay & Durand, 103 F.3d 1232, 1236 (5th Cir.1997)

(When deciding whether a debt collection letter violates the FDCPA, this court “must evaluate any

potential deception in the letter under an unsophisticated or least sophisticated consumer standard.)

See Also, Goswami, 377 F.3d at 495. (We must “assume that the plaintiff-debtor is neither shrewd

nor experienced in dealing with creditors.”)

COUNT I: Violations Of § 1692e Of The FDCPA – False Representation Of The Character,
                    Amount, or Legal Status of The Alleged Debt

          43.   Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          44.   Section 1692e of the FDCPA prohibits a debt collector from using any false, deceptive,

or misleading representation or means in connection with the collection of any debt, including, but

                                                     6
     Case 3:21-cv-01635-G Document 1 Filed 07/14/21                       Page 7 of 9 PageID 7


not limited to, the false representation of the character, amount, or legal status of any debt. See, 15

U.S.C. § 1692e(2).

          45.    Defendant used false representations or deceptive means to collect or attempt to

collect a debt or obtain information concerning the Plaintiff, in violation of 15 U.S.C. § 1692e(10).

          46.    Defendant’s collection efforts only serve to confuse and mislead the consumer.

          47.    Defendant’s collection efforts were materially false, misleading, and deceptive.

          48.    Defendant’s violation of § 1692e of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Luquaries Frazier, prays that this Court:

                 A.      Declare that CM’s debt collection actions violate the FDCPA;

                 B.      Enter judgment in favor of Plaintiff Luquaries Frazier and against CM, for

          actual and statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a)

          of the FDCPA; and

                 C.      Grant other such further relief as deemed just and proper.

     COUNT II: Violations Of § 1692d Of The FDCPA – Harassment or Abuse, False or
                               Misleading Representation

          49.    Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          50.    Section 1692d prohibits any debt collector from engaging in any conduct the natural

consequence of which is to harass, oppress, or abuse any person in connection with the collection of

a debt.

          51.    CM’s communications with Plaintiff were meant to shame, embarrass, and harass

Plaintiff by misrepresenting the alleged debts status.




                                                      7
     Case 3:21-cv-01635-G Document 1 Filed 07/14/21                        Page 8 of 9 PageID 8


          52.     CM’s violation of § 1692d of the FDCPA renders it liable for actual and statutory

damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Luquaries Frazier, prays that this Court:

                  A.      Declare that CM’s debt collection actions violate the FDCPA;

                  B.      Enter judgment in favor of Plaintiff Luquaries Frazier, and against CM, for

          actual and statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a)

          of the FDCPA; and

                  C.      Grant other such further relief as deemed just and proper.

                COUNT III: Violations Of § 1692f Of The FDCPA –Unfair Practices

          53.     Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          54.     Section 1692f prohibits the use of unfair and unconscionable means to collect a debt.

          55.     CM’s communications with Plaintiff were deceptive and misleading.

          56.     CM used unfair and unconscionable means to attempt to collect the alleged debt.

          57.     CM’s violation of § 1692f of the FDCPA renders it liable for actual and statutory

damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Luquaries Frazier prays that this Court:

                  A.      Declare that CM’s debt collection actions violate the FDCPA;

                  B.      Enter judgment in favor of Plaintiff Luquaries Frazier, and against CM, for

          actual and statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a)

          of the FDCPA; and

                  C.      Grant other such further relief as deemed just and proper.



                                                       8
     Case 3:21-cv-01635-G Document 1 Filed 07/14/21                    Page 9 of 9 PageID 9


                                         JURY DEMAND

       58.     Plaintiff demands a trial by jury on all Counts so triable.


Dated: July 14, 2021


                                                         Respectfully Submitted,


                                                         HALVORSEN KLOTE

                                               By:       /s/ Samantha J. Orlowski
                                                         Samantha J. Orlowski, #72058
                                                         Joel S. Halvorsen, #67032
                                                         680 Craig Road, Suite 104
                                                         St. Louis, MO 63141
                                                         P: (314) 451-1314
                                                         F: (314) 787-4323
                                                         sam@hklawstl.com
                                                         joel@hklawstl.com
                                                         Attorney for Plaintiff




                                                     9
